Exhibit 10.1




AMENDMENT TO
DUKE ENERGY CORPORATION
EXECUTIVE SAVINGS PLAN
(Amended and Restated Effective as of January 1, 2014)
WHEREAS, Duke Energy Corporation (the “Company”) maintains the Duke Energy
Corporation Executive Savings Plan (Amended and Restated Effective as of January
1, 2014) (the “Plan”); and
WHEREAS, on October 3, 2016, the Company acquired Piedmont Natural Gas Company,
Inc. (“Piedmont”) and Piedmont is now a wholly-owned subsidiary of the Company;
and
WHEREAS, Piedmont maintains the Piedmont Natural Gas Company, Inc. Defined
Contribution Restoration Plan (the “Legacy Piedmont Plan”); and
WHEREAS, the Company desires, effective as of January 1, 2018, to (i) freeze the
Legacy Piedmont Plan, so that no further contributions will be made to the
accounts of participants in the Legacy Piedmont Plan, and (ii) merge the Legacy
Piedmont Plan into the Plan, without changing the time or form of payment of
benefits in effect under the Legacy Piedmont Plan.
NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2018, as
follows:
1.    The following new Sections are hereby added immediately after Section 2.28
to read as follows:
2.28A    “Legacy Piedmont Plan” shall mean the Piedmont Natural Gas Company,
Inc. Defined Contribution Restoration Plan.
2.28B    “Legacy Piedmont Subaccounts” shall have the meaning provided in
Section 6.3.
2.    The last sentence of Section 2.39 is hereby amended to read as follows:
With respect to Post-2004 Deferrals attributable to the Legacy Progress Plans
and the Legacy Piedmont Plan, the definition of Affiliated Group as used in this
Section shall be modified by deleting the phrase “at least 45 percent” each
place it appears and inserting the phrase “at least 50 percent” in lieu thereof.
3.    The first sentence of Section 5.1 is hereby amended to read as follows:
As described in more detail in Appendix A, the Plan governs the terms and
conditions of all or a portion of the amounts previously earned under the
following plans (each a “Prior Plan”): (i) the Duke Power Company Compensation
Deferral Plan, first effective as of July 1, 1983 (“CDP”), (ii) the Panhandle
Eastern Corporation Key Executive Deferred Compensation Plan as amended and
restated January 1, 1996 (“KEDCP”), (iii) the Crescent Resources Incentive
Deferral Plan (“CRIDP”), (iv) the Company's Supplementary Defined Contribution
Plan, (v) the Company's Incentive Deferral Plan, (vi) the Cinergy Corp. 401(k)
Excess Plan, (vii) the Cinergy Corp. Nonqualified Deferred Incentive
Compensation Plan, (viii) the Cinergy Corp. Excess Profit Sharing Plan, (ix) the
Progress Energy, Inc. Management Deferred Compensation Plan, (x) the Progress
Energy, Inc. Management Incentive Compensation Plan, (xi) the Progress Energy,
Inc. Executive and Key Manager Performance Share Sub-Plans, and (xii) the
Piedmont Natural Gas Company, Inc. Defined Contribution Restoration Plan (the
“Legacy Piedmont Plan”).
4.    Section 6.3 is hereby amended by inserting a new subsection 6.3(h) after
subsection 6.3(g) thereof to read as follows:
(h)    Legacy Piedmont Subaccounts. The amounts originally credited under the
Legacy Piedmont Plan and transferred to a Participant's Account pursuant to
Section 5.1 shall be maintained in a separate subaccount hereunder (the “Legacy
Piedmont Subaccount”). Other than adjustments pursuant to Section 6.2, no
additional amounts shall be credited to any Legacy Piedmont Subaccount after
December 31, 2017.
5.    Section 7.2(b) is hereby amended by adding a new sentence immediately
following the last sentence thereof, to read as follows:
Notwithstanding the foregoing or any other provision of this Plan to the
contrary, no Participant under the Legacy Piedmont Plan has been or will be
provided an opportunity to make any election with respect to the time or form of
distribution of his or her Legacy Piedmont Account.
6.    Section 7.4 is hereby amended by inserting a new subsection 7.4(f)
immediately following subsection 7.4(e) thereof, to read as follows:
(f)    Legacy Piedmont Plan. Notwithstanding Section 7.4(a), (b), (c) and (d), a
Participant’s Legacy Piedmont Subaccount shall be payable in cash as follows:
(i)    Except to the extent otherwise provided in Sections 7.4(f)(ii) and 7.11,
following the Participant’s Separation from Service, the Participant shall
receive payment of the balance of the Participant’s Legacy Piedmont Subaccount
(as adjusted under Sections 6.2 and 6.3(h) through the date of distribution) in
five installments. The first installment shall be paid to the Participant within
90 days after the Participant’s Separation from Service. Subsequent installments
shall be paid to the Participant in each succeeding January. Notwithstanding the
foregoing, if the Participant’s Legacy Piedmont Subaccount balance does not
exceed $25,000 as of the date the installment payments would otherwise commence,
then the entire amount of the Participant’s Legacy Piedmont Subaccount balance
shall be paid to the Participant in a single lump sum payment. The dollar amount
in the immediately preceding sentence shall be increased (or decreased) as of
January 1, 2010 and each January 1 thereafter by the increase (or decrease) in
the U.S. Consumer Price Index for All Urban Consumers (CPI-U) since the
immediately preceding January 1.
(ii)    Notwithstanding Section 7.4(f)(i), in the event of a Participant’s
Separation from Service between October 3, 2016 and October 2, 2018, the
Participant’s Legacy Piedmont Subaccount shall be distributed in a lump-sum
payment.
7.    Section 7.5 is hereby amended by adding a new sentence immediately
following the last sentence thereof, to read as follows:
Notwithstanding the foregoing or any other provision of this Plan to the
contrary, if a Participant dies before the Participant’s Legacy Piedmont
Subaccount has been fully paid to the Participant, such Participant’s remaining
Legacy Piedmont Subaccount shall be paid to the Participant’s Beneficiary in a
single lump sum within 90 days after the Participant’s death.
8.    Appendix A to the Plan is amended by inserting a new item A-8 immediately
following item A-7 thereof, to read as follows:
A-8    Legacy Piedmont Plan. Effective as of January 1, 2018, each Participant's
Account was credited with an amount equal to the balance, if any, of the
Participant's account under the Legacy Piedmont Plan immediately prior to such
date.


IN WITNESS WHEREOF, This amendment has been executed by an authorized officer of
Duke Energy Corporation effective as of January 1, 2018.


DUKE ENERGY CORPORATION
                
                    
By:                             
Melissa H. Anderson
Executive Vice President, Administration
and Chief Human Resources Officer


                    
By:                             
Julie S. Janson
Executive Vice President, Chief Legal
Officer and Corporate Secretary




1
                                                                                                                                                                            